Title: Agreement with Nelson Kelly, 1 September 1762
From: Washington, George,Kelly, Nelson
To: 



[1 September 1762]

Articles of agreement made and concluded upon this First day of September One thousand Seven hundred and Sixty two between George Washington of Fairfax County Gentn of the one part and Nelson Kelly Planter of the other part Witnesseth that the said Nelson Kelly for the considerations hereafter to be mentioned doth covenant and agree to and with the said George Washington that he will well and truely serve the said Washington his heirs &ca in the Capacity of an Overseer at his Quarters on Doegs Run known by the names of Gists and Ashfords for the ensuing year; That is to say he will use his utmost endeavours to make a large and good Crop of Corn, Tobacco, and what else may be required. That he will take all necessary and proper care of the Negroes committed to his management, treating them with humanity and tenderness when Sick, and preventing them when well, from running about and visiting without his consent; as also to forbid strange Negroes frequenting their Quarters without lawful excuses for so doing. The said Nelson Kelly doth also oblige himself to take all imaginable care of the said Washingtons Stock as well of Cattle, Sheep, & Hogs as of Horses; and that he will exert his utmost skill and Industry to raise of each sort as many as he can and this he is to

do by a diligent attendance in seeing to the feeding and management of them, and to a regular Penning & Counting of the Cattle and Sheep at Nights as well for their preservation, as for their Dung, which is so essentially necessary in Cropping. He doth further oblige himself to grow such kinds of Tobacco as the said Washington shall direct, and manage it in all respects exactly as he shall require; more especially he shall Stem at least one full fourth part of his whole Crop, including the under Tobacco and such as is small, spotted, or otherwise unfit for choice Leaf. He is also in growing his Tobacco to use caution in not overtopping—to put no more than Six leaves in a bundle the Tyer included—and in Prizing to shew the greatest neatness, and caution in the packing; so that the Tobacco when it comes to the Warehouse (where the said Washington will always attend) may appear very good, very neat, and very clean. The said Nelson Kelly doth also oblige himself to use his best endeavours to get his Corn Fodder, and Hay (if any there shoud be) in good time, and not suffer those, because he shares no part of it, to take greater damage than other things. He is also to keep the Key of the Corn House, deliver out the Corn, and use great frugality therein. He likewise is, in case the said George shoud judge it expedient, to beat the Apples which may be found upon the Plantations into Cyder making as much as he can thereof. Moreover the said Nelson Kelly is to furnish himself with a Bed &ca and is obligated by this Instrument of writing to keep no horse, or other Creature of his own at the said Plantation’s and is to allow a share of Corn for every Plow and two Horses which the said George Washington shall allot to the Quarters. And whereas nothing is more common than for the generallity of Overseers to guess at the Compliment of Ground (both Corn and Tobacco) which they design for a Crop by which means they sometimes have not half a sufficiency, and at others more than they can manage; now to prevent these Inconveniences the said Nelson Kelly is required, and obliged to count his ground for both Corn & Tobacco with the greatest care and exactness and provide a proper quantity for each and as far as in him lyes to have the whole secured under proper Fencing, that his Tobacco, as well as Corn, may not be exposed to such destruction and loss as is frequently occasioned by horses and Cattle’s breaking of it down and trampling thereon. Last[l]y

the said Nelson Kelly doth oblige himself to take the greatest care of all the working Tools and Plantation Utensils, and render an Acct of them, or their value, whenever they are called for—to remain constantly on the Plantations—and to give due attendance on his People—and as a conclusion to the whole, to obey all such Lawful & reasonable Order’s as from time to time he may receive from the said George Washington.
And now these things being all duely performed and done on the part and behalf of the said Nelson Kelly the said George Washington in consideration thereof, doth for himself his heirs &ca agree to furnish the said Plantations with fourteen Negroe sharers and to allow the said Nelson Kelly for looking after the same in the manner before expressed, one clear share and three Qrs of all the Tobacco, Corn, and other grain which he the said Nelson Kelly shall make on the aforesaid Plantations, but in cases where Services are performed by hands not under the said Nelson Kelly and for which a benifit will accrue also to him, such as for Reaping, Thrashing or &ca that then the said Nelson is to contribute his proportionable part towards defraying the said Expences. The said George Washington doth also agree to give the said Nelson Kelly as an allowance for his years provision’s four hundd weight of Meat and three Shoats under Six months old to be killed at different times when it best suits the said Nelson Kelly (he taking care to let his said Employer know when he does do it) and a sufficiency of Corn to support himself wife and Children & a Negroe boy who is to work for it. he also consents to his having the use and benefit of two Milch Cows. And whereas it appears clear, from the whole tenure of these Articles, that the said George Washington is aiming at having his Tobacco managed in the neatest and best manner imaginable, which may in some measure lessen the quantity, he does therefore promise and agree as an encouragement for the said Nelson Kelly to comply the more strictly with his Intention’s herein to give him one Shilling and Six pence pr hundred more for the Tobacco which Falls to his share than the general Cash price wch that Commodity bears upon Potomack—Or if any Merchant or other Person chooses to bid for his Tobacco, in that case the said Washington will give as much as another or leave him at liberty to sell elsewhere but the refusal must be given to the said George Washington.

For the true and faithful performance of all and each of the several Articles herein contained as well on the part of the said Nelson Kelly as on that of the said George Washington the Partys doth each to the other bind themselves their heirs &ca in the Penal Sum of Twenty five pounds Currt Money of Virginia, the day and year first above written. Signed, Sealed, & Delivered in the Presence of.


hisNelson N KellyMarkGo: Washington


